 Case 1:20-cv-00471-PLM-RSK ECF No. 28 filed 10/23/20 PageID.229 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DAVID HENRY SYSWERDA,                           )
                           Plaintiff,           )
                                                )        No. 1:20-cv-471
-v-                                             )
                                                )        Honorable Paul L. Maloney
STEVEN MNUCHIN, et al.,                         )
                           Defendants.          )
                                                )

                                        JUDGMENT

      The Court has resolved all pending claims. As required by Rule 58 of the Federal

Rules of Civil Procedure, JUDGMENT ENTERS. The time for filing an appeal is governed

by Rule 4 of the Federal Rules of Appellate Procedure.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: October 23, 2020                                      /s/ Paul L. Maloney
                                                                Paul L. Maloney
                                                                United States District Judge
